DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground(s) that combined search would not be a serious burden.  This is not found persuasive because all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Claims 1-16 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more.
Claim 1 is drawn to an oral composition comprising: at least one releasable material; at least one filler component; and a polyol component in an amount of about 25% by weight or greater based on the total weight of the oral composition.  Claim 2 is drawn to the oral composition of claim 1, wherein the polyol component is present in an amount of about 25% by weight to about 40% by weight based on the total weight of the oral composition.  Claim 3 is drawn to the oral composition of claim 1, wherein the oral composition comprises less than 10% by weight of water based on the total weight of the oral composition.  Claim 4 is drawn to the oral composition of claim 1, wherein the oral composition comprises about 0.1% to about 9% by weight of water based on the total weight of the oral composition.  Claim 5 is drawn to the oral composition of claim 1, wherein the oral composition comprises about 0.5% to about 5% by weight of water based on the total weight of the oral composition.  Claim 6 is drawn to the oral composition of claim 1, wherein the polyol comprises one or both of glycerin and propylene glycol.  Claim 7 is drawn to the oral composition of claim 1, wherein the oral composition exhibits a mouthfeel corresponding to a moist product while having a water activity of about 0.85 or less.  Claim 8 is drawn to the oral composition of claim 7, wherein the oral composition has a water activity of about 0.8 or less.  Claim 10 is drawn to the oral composition of claim 1, wherein the oral composition is in the form of an extrudate.  Claim 11 is drawn to the oral composition of claim 1, wherein the releasable material is an active ingredient.  Claim 12 is drawn to the oral composition of claim 11, wherein the active ingredient is selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, cannabinoids, nutraceuticals, and combinations thereof.  Claim 13 is drawn to the oral composition of claim 1, wherein the releasable material is a flavor component.  Claim 14 is drawn to the oral composition of claim 1, further comprising one or more components selected from the group consisting of sweeteners, gums, binding agents, or a combination thereof.  Claim 15 is drawn to the oral composition of claim 1, further comprising a tobacco component.  Claim 16 is drawn to the oral composition of claim 15, wherein the tobacco component comprises bleached tobacco.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims are drawn to at least one releasable material; at least one filler component; and a polyol component in an amount of about 25% by weight or greater based on the total weight of the oral composition; Claim 6 is drawn to the oral composition of claim 1, wherein the polyol comprises one or both of glycerin and propylene glycol; Claim 11 is drawn to the oral composition of claim 1, wherein the releasable material is an active ingredient; Claim 12 is drawn to the oral composition of claim 11, wherein the active ingredient is selected from the group consisting of a nicotine component, botanicals, stimulants, amino acids, vitamins, cannabinoids, nutraceuticals, and combinations thereof; Claim 13 is drawn to the oral composition of claim 1, wherein the releasable material is a flavor component; Claim 14 is drawn to the oral composition of claim 1, further comprising one or more components selected from the group consisting of sweeteners, gums, binding agents, or a combination thereof; Claim 15 is drawn to the oral composition of claim 1, further comprising a tobacco component; and Claim 16 is drawn to the oral composition of claim 15, wherein the tobacco component comprises bleached tobacco. Claim 1 is generic and only requires at least one releasable material; at least one filler component; and a polyol component in an amount of about 25% by weight or greater based on the total weight of the oral composition, which could be natural products.  For example, in the claims that depend on claim 1, Applicant defines a polyol as glycerin, which is a naturally occurring compound, the releasable material can be a nicotine component, botanicals, stimulants, amino acids, vitamins, cannabinoids, nutraceuticals, and combinations thereof, which are natural products, and a filler material, which could be starch, calcium salts and sugars like lactose, each of which are natural products.
Thus, the claims do recite products of nature (releasable material; filler component; a polyol component, wherein the polyol is glycerin, nicotine component, botanicals, stimulants, amino acids, vitamins, cannabinoids, nutraceuticals, and combinations thereof, a flavor component, sweeteners, gums, binding agents, or a combination thereof and a tobacco component, wherein the tobacco is bleached tobacco).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, while the combination of ingredients may not be found in nature, the individual ingredients are found in nature.  There is no indication that mixing the releasable material; filler component; a polyol component, wherein the polyol is glycerin, nicotine component, botanicals, stimulants, amino acids, vitamins, cannabinoids, nutraceuticals, and combinations thereof, a flavor component, sweeteners, gums, binding agents, or a combination thereof and a tobacco component, wherein the tobacco is bleached tobacco commensurate in scope with the stated claims changes the structure, function, or other properties of the natural products in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for the polyol is glycerin, for the releasable material is a nicotine component (which could be nicotine itself and is a natural compound), botanicals (which would be botanicals themselves or a mixture of naturally occurring compounds found in botanicals), stimulants (which could be a natural stimulant, like caffeine), amino acids, vitamins, cannabinoids (all naturally occurring compounds), nutraceuticals (naturally occurring), a flavor component (which could be a natural flavor, like lemon juice, which is a natural product from lemon), sweeteners (like sugar, which is a plant), gums (like acacia, which is a natural gum), binding agents (like starch, which is a natural product) and a tobacco component (which could be tobacco itself) wherein the tobacco is bleached tobacco extract (which is a natural extract of tobacco and contains natural compounds found in the tobacco plant).  Because, as discussed above, each component is only a mixture of the naturally occurring compounds each natural product as part of the composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with varying amounts of ingredients and to different forms (extrudent, for example). Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of the bergamot fruit extract and synthetic surfactant.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  It is well understood, routine and conventional to combine glycerin and tobacco (See e.g. Acton et al. Chapter 3: Esterases from “Hydrolases-Advances in Research and Publication”. 2003, p. 160). Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Please note that the form of a pouch is not rejected under 101 and neither are the forms of a lozenge or a pastille of claim 9.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardelis et al. (WO 02080707 A1).
Kardelis teaches a tobacco substitute comprising in combination: 26 to 46 percent by weight cellulosic plant material having at least about 30% intact cell walls (which reads on a filler component); 29 to 53 % by weight humectant (which reads on a polyol component in an amount of about 25% by weight or greater based on the total weight in claim 1 and also encompasses the range claimed in claim 2); 11 to 14% by weight being one of coffee or caffeine (which reads on stimulant in claim 12); 0.7 to 1 % by weight sweetening agent (which reads on claim 14); and 5 to 10% by weight flavoring ingredient other than tobacco (See e.g. claim 27, which reads on claim 13), wherein the humectant can be glycerin or propylene glycol (See e.g. claim 24, which reads on claim 6).  Kardelis further teaches that the present invention uses a dried cellulosic material, e.g. cabbage, which is prepared into strand form or relatively coarse granules. The cellulosic material is dried to a moisture content of less than 8% by weight and is prepared in a manner so that at least 30% of the cell walls of the cellulosic material remains in tact and the cellulosic material is combined with flavoring ingredients and a humectant to achieve the final composition which can be chewed or used without chewing in the mouth of a user. Therefore, one aspect of the present invention is a chewable flavor delivery system comprising in combination; a carrier consisting of an edible cellulosic plant material dried to a moisture content of at or below 8 % by weight, the plant material having at least 30% intact cell walls, a water soluble but not water containing flavoring ingredient in liquid form and capable of entering the intact cell walls in the plant material, and an effective amount of a food safe humectant contained in the delivery system (which reads on claims 3 and 4) .  In another aspect the present invention is a flavor delivery system comprising in combination; a heat sealable paper pouch adapted to be placed in the mouth of a user, and a mixture comprising an edible cellulosic plant material having at least 30% intact cell walls, a flavoring ingredient, incorporated into the plant material and a humectant, inserted into said paper pouch (which reads on claim 9, contained within a pouch)(See e.g. page).
Although Kardelis does not teach that the oral composition comprises about 0.5% to about 5% by weight of water based on the total weight of the oral composition, exhibits a mouthfeel corresponding to a moist product while having a water activity of about 0.85 or less or has a water activity of about 0.8 or less, the claimed functional properties are inherent to the preparation taught by Kardelis because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Kardelis are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the oral composition taught by Kardelis inherently has the same properties as those claimed.
Therefore, the reference anticipates the instantly claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kardelis et al. (WO 02080707 A1), in view of Byrd et al. (20130276801).
The teachings of Kardelis are set forth above and applied as before.
Kardelis does not teach bleached tobacco or tobacco or a lozenge or a pastille.
Byrd teaches a tobacco product comprising a humectant, wherein the humectant can be propylene glycol or glycerin (See e.g. 0028). Byrd further teaches that the moisture content of the tobacco material formulation prior to mixing with any liquid substances to form the smokeless tobacco composition can be less than about 5 percent, and is often less than about 2.5 weight percent (See e.g. paragraph 0027).  Byrd further teaches that various additional components can be included in the smokeless tobacco compositions of the present invention. The additional components can be artificial, or can be obtained or derived from herbal or biological sources. Exemplary types of additional components include salts (e.g., sodium chloride, potassium chloride, sodium citrate, potassium citrate, sodium acetate, potassium acetate, flour salt, and the like), natural sweeteners (e.g., fructose, sucrose, glucose, maltose, vanillin, ethylvanillin glucoside, mannose, galactose, lactose, stevia, and the like), artificial sweeteners (e.g., sucralose, sucrose, isomaltulose, saccharin, aspartame, acesulfame K, neotame and the like), organic and inorganic fillers (e.g., grains, processed grains, puffed grains, maltodextrin, dextrose, calcium carbonate, calcium phosphate, corn starch, lactose, sugar alcohols such as isomalt, maltitol, mannitol, xylitol, or sorbitol, finely divided cellulose, and the like), binders (e.g., povidone, sodium carboxymethylcellulose and other modified cellulosic types of binders, sodium alginate, xanthan gum, starch-based binders, gum arabic, gellan gum, lecithin, polydextrose, and the like), gelling agents (e.g., fish gelatin), pH adjusters or buffering agents (e.g., metal hydroxides, preferably alkali metal hydroxides such as sodium hydroxide and potassium hydroxide, and other alkali metal buffers such as metal carbonates, preferably potassium carbonate or sodium carbonate, or metal bicarbonates such as sodium bicarbonate, and the like), emulsifiers, colorants (e.g., dyes and pigments, including caramel coloring, titanium dioxide, and the like), humectants (e.g. glycerin, propylene glycol), thyme oil, eucalyptus oil, and zinc, preservatives (e.g., potassium sorbate and the like), syrups (e.g., honey, high fructose corn syrup, corn syrup, and the like), disintegration or compressibility aids (e.g., microcrystalline cellulose, croscarmellose sodium, crospovidone, sodium starch glycolate, pregelatinized corn starch, and the like), flavorant and flavoring mixtures, antioxidants, and mixtures thereof. In some embodiments, one or more fats are added. The fat can function, for example, as a processing aid and/or to optimize the appearance of the smokeless tobacco product (See e.g. paragraph 0027).  Byrd further teaches that the tobacco can be bleached tobacco (See e.g. paragraph 0073).  Byrd further teaches that the smokeless tobacco product can be provided in any suitable predetermined shape or form. For example, in some embodiments, the smokeless tobacco product is provided in the form having a general shape of a pill, pellet, tablet, coin, bead, ovoid, obloid, cube, film, flake, stick, foam, gel (See e.g. paragraph 0044) or can be co-extruded to form a product with different characteristics across its cross-section (See e.g. paragraph 0048).  
It would have been obvious to one of ordinary skill in the art to prepare a formulation comprising glycerin or propylene glycol in the amount claimed, a filler component, botanicals, stimulants, nutraceuticals, a flavor component, sweeteners, gums, binding agents, or a combination thereof, a tobacco component, wherein the tobacco component comprises bleached tobacco because at the time the invention was made, it was known that a humectant, wherein the humectant can be glycerin or propylene glycol, could be combined with a filler component, botanicals, stimulants, nutraceuticals, a flavor component, sweeteners, gums, binding agents, or a combination thereof, a tobacco component, wherein the tobacco component comprises bleached tobacco and could contain the same moisture amount as claimed and the humectant could be in the amount claimed as clearly taught by the above references.  A person of ordinary skill in the art would have understood to include in a smokeless tobacco product composition comprising glycerin or propylene glycol in the amount claimed, a filler component, botanicals, stimulants, nutraceuticals, a flavor component, sweeteners, gums, binding agents, or a combination thereof, a tobacco component, wherein the tobacco component comprises bleached tobacco because at the time the invention was made, it was known that a humectant, wherein the humectant can be glycerin or propylene glycol, could be combined with a filler component, botanicals, stimulants, nutraceuticals, a flavor component, sweeteners, gums, binding agents, or a combination thereof, a tobacco component, wherein the tobacco component comprises bleached tobacco.  The amount of the humectant within the composition taught by Kardellis encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine the instantly claimed ingredients to provide an oral formulation for smokeless tobacco delivery and to modify the form by providing a lozenge, pastille or extrudate based upon the beneficial teachings of Byrd.  A person of ordinary skill in the art would have understood to adjust the amount of the claimed ingredients within the composition since the references teach a smokeless formulation with the instantly claimed ingredients and that a smokeless tobacco substitute and tobacco product can contain the same ingredients as clearly taught by the above references. The skilled artisan in the art would have understood to include the tobacco with the tobacco substitute to provide an even more flavorful tobacco product with expectation of success.  A person of ordinary skill in the art would have understood to bleached tobacco to enhance the flavor of a smokeless tobacco product. The skilled artisan in the art of forming tablets would have understood that a tobacco product could be orally administered in the instantly claimed forms and contained or distributed in a pouch. A person of ordinary skill in the art would have understood to use the instantly claimed ingredients in the amounts claimed to provide an even more effective and flavorful tobacco flavored formulation.   Therefore, the skilled artisan would have been motivated to use the instantly claimed ingredients and provide the instantly claimed moisture content and forms claimed based upon the teachings of above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


	Conclusion
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699